Title: To Thomas Jefferson from David Gelston, 23 June 1808
From: Gelston, David
To: Jefferson, Thomas


                  
                     Sir,
                     New York June 23d. 1808
                  
                  I have received your letter of the 14th instant, and have shipped the plough to the care of Messrs. Gibson & Jefferson at Richmond—I have paid $4.68 which I beg you will not trouble yourself to remit, as I will draw when a proper opportunity offers—
                  very sincerely yours
                  
                     David Gelston 
                     
                  
               